Citation Nr: 0121737	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  95-21 747	)	DATE
	)
	)

On appeal from a matter presently under the jurisdiction
of the Department of Veterans Affairs (VA) Regional Office 
(RO)
in Oakland, California


THE ISSUE

Evaluation of service-connected impairment of the rectum, 
currently rated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  He also served in a reserve component of the 
military.

By a decision entered in February 1995, the RO in Portland, 
Oregon, among other things, granted service connection for 
impairment of the rectum (status post multiple surgeries with 
residual fecal incontinence) and assigned a 30 percent 
evaluation therefor, effective from May 2, 1994.  The veteran 
appealed to the Board of Veterans' Appeals (Board), 
challenging the evaluation assigned, and the Board denied the 
appeal by a decision entered in April 1997.  The Board also 
denied a motion for reconsideration in August 1997.

The veteran appealed the Board's April 1997 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  By order dated in July 2000, the Court found 
that VA had failed in its duty to assist because it had 
failed "to properly review and take into account the 
appellant's claims file and records of all prior medical 
treatment in conjunction with his compensation and pension 
examination."  Accordingly, the Court vacated the Board's 
April 1997 decision, and remanded the matter to the Board.  
Judgment was entered in August 2000.

When this matter was previously before the Board in April 
1997, the Board framed the issue on appeal in terms of the 
veteran's entitlement to an increased rating.  More recently, 
however, the Court has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the issue here in question was placed in 
appellate status by a notice of disagreement (NOD) expressing 
dissatisfaction with the original rating assigned, the Board 
has re-characterized the issue as set forth above.

The veteran has evidenced an intent to apply for service 
connection for post-traumatic stress disorder and for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  Inasmuch as the RO has 
not yet taken adjudicatory action on those matters, they are 
referred to the RO for appropriate action.


REMAND

In light of the July 2000 order of the Court, a remand is 
required so that the veteran can be afforded a new 
examination.  As indicated in the Court's order, the new 
examination must take into account his claims files and 
records of all prior medical treatment.  See Introduction, 
supra.

Because it is imperative that the new examination take into 
account records of all prior medical treatment, the RO should 
undertake development on remand to ensure that all relevant 
and obtainable records of VA and/or private treatment have 
been procured for association with the veteran's claims 
files.  In addition, because there appears to be some 
discrepancy in this case between the veteran's subjectively 
reported symptoms of rectal dysfunction, and those noted 
objectively, the RO should arrange to have him scheduled for 
an appropriate period of observation and evaluation.

The RO should also take action to ensure that the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), have been 
satisfied.  This new law, which was enacted in November 2000, 
applies to claims that were pending at the time of the law's 
enactment.  See VCAA § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See VCAA 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the veteran's 
claims files and ensure that all 
notification and development required by 
the VCAA is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  As part of the development required 
under the new law, the RO should take 
action to ensure that all relevant and 
obtainable records of VA and/or private 
treatment have been procured for 
association with the veteran's claims 
folders.  The RO should contact the 
veteran, through his representative, and 
ask him to provide a list containing the 
names and addresses of all medical care 
providers who have treated him for 
rectal dysfunction.  He should be 
requested to include the dates of 
treatment as well, if at all possible.  
After procuring any necessary releases, 
the RO should make reasonable efforts to 
obtain any records of relevant treatment 
that have not already been associated 
with the veteran's claims files.  If the 
RO is unable to obtain all of the 
relevant records sought, the RO should 
notify the veteran of that fact; 
identify the records that it is unable 
to obtain; briefly explain to the 
veteran the efforts it has made to 
obtain the records; and describe any 
further action to be taken on his claim.

3.  The RO should arrange to have the 
veteran scheduled for a period of 
observation and evaluation.  Medical 
personnel should be asked to keep 
detailed records pertaining to the 
veteran's rectal impairment, to include 
notes as to the frequency and extent of 
any leakage due to impairment of 
sphincter control.  The final report 
should include examination results and 
describe in detail the extent to which 
the veteran's service-connected 
impairment of the rectum affects 
function and employability.  In so 
doing, the examiner should offer an 
opinion as to whether the veteran's 
service-related disability is best 
characterized as being manifested by 
leakage (if any) that is (a) constant or 
(b) occasional; by leakage that is (a) 
moderate or (b) extensive; or by 
involuntary bowel movements that are (a) 
occasional or (b) fairly frequent.  The 
examiner should also indicate whether 
the veteran's condition necessitates the 
wearing of a pad; and whether there is 
complete loss of sphincter control.  If 
the examiner determines that some or all 
of the veteran's difficulties with 
symptoms such as diarrhea, fecal 
incontinence, etc., are due to something 
other than the service-connected 
impairment of his rectum, the examiner 
should so indicate in his report.  The 
examining physician should review the 
veteran's claims folders, and should 
note that fact in the examination 
report.   A complete rationale for all 
opinions should be provided.

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
matter of the veteran's entitlement to a 
rating in excess of 30 percent for 
service-connected impairment of the 
rectum.  In so doing, the RO should give 
consideration to the assignment of 
"staged ratings" for rectal impairment 
in accordance with the principles set 
out in Fenderson v. West, 12 Vet. App. 
119 (1999).  The RO should also consider 
whether referral for an extra-schedular 
rating is warranted pursuant to 
38 C.F.R. § 3.321(b)(1) (2000).  If the 
benefit sought is denied, a supplemental 
SOC (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).  In addition, he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


